DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 6/13/2022 has been entered. Claims 1-15 remain pending in the application. 
Applicants amendments to the claims have failed to overcome all of the objections previously set forth in the Non-final Office Action mailed 2/11/2022. 
Claim Objections
Claim 10 is objected to because of the following informalities:   
Line 6-7 recites “in a manner that allows movement in an axial direction relative to each other and allow rotation in unison relative to a housing of the delivery device”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “in a manner that allows movement in an axial direction relative to each other and allow rotation in unison relative to a housing of the delivery device” with “in a manner that allows movement in an axial direction relative to each other and allows rotation in unison relative to a housing of the delivery device”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer (U.S. Pg publication 20160030678).
In regard to claim 1,
Bayer discloses a delivery device (figure 1, item 10) for delivering a medicament to a patient (paragraph [0166]), comprising: 
[AltContent: textbox (Cartridge volume)][AltContent: arrow][AltContent: textbox (Second open end)][AltContent: ][AltContent: textbox (First end)][AltContent: ]
    PNG
    media_image1.png
    481
    398
    media_image1.png
    Greyscale

a cartridge (figure 1, item 14) disposable within a housing (figure 1, item 12 and 30), the cartridge having a first end (see figure 1 above) sealed by a septum (paragraph [0166]: wherein the cartridge is sealed by a septum in the distal direction 1) and a second open end (see figure 1 above: wherein the opposite end of the cartridge is open and receives piston 16 and rod 90; paragraph [0167]) longitudinally opposed to the first end (see figure 1) and defining a cartridge volume (see figure 1 above) for holding the medicament (paragraph [0166]); 
a stopper (figure 1, item 16) at least partially disposed within the cartridge volume (see figure 1) and displaceable within the cartridge volume to eject the medicament from the cartridge through the septum (paragraph [0167]); 
a driving assembly (figure 1, item 90, 40, 50, 60) connected to the stopper (see figure 1 and 2, wherein the components of the driving assembly are connected to the stopper via piston rod 90) having a rotatable portion (figure 1, item 60; paragraph [0206]) cooperatively engaged to an extendable portion (figure 1, item 90; paragraph [0215] and [0206]: clutch 60 is cooperatively engaged to the piston rod 90) such that rotation of the rotatable portion causes axial translation of the extendable portion (paragraph [0215] and [0206]: wherein clutch 60 causes rotation of clutch 70 which causes axial translation of the piston rod 90); and 
a connector assembly (figure 1, item 70 and 80) having a first connector portion (figure 1, item 70) connected to the extendable portion (paragraph [0215]: wherein clutch 70 is connected to the piston rod 90) and a second connector portion (figure 1, item 80) connected to the stopper (see figure 2 wherein the drive wheel 80 is connected to the stopper via the piston rod 90), the first connector portion (figure 1, item 70) and the second connector portion (figure 1, item 80) being continuously interlocked to each other (Examiner notes the term “interlocked” as defined by Merriam-Webster dictionary means to become locked together or interconnected. Item 80 is threaded to piston 90 as disclosed in paragraph [0172], the piston 90 is splined to the housing 30 as disclosed in paragraph [0213], item 120 is connected to housing 30 as disclosed in paragraph [0180], item 60 is engaged with item 120 as disclosed in paragraph [0181] and item 60 is engaged with item 70 as disclosed in paragraph [0206]. Therefore item 70 is continuously interlocked i.e. interconnected to item 80 through the components of the device. Additionally paragraph [0230] supports that the distal clutch member 70 interlocks with the drive wheel 80 before the main clutch member 60 disengages from the insert 120 or housing 30 therefore supporting that item 70 is continuously interlocked with item 80 i.e. through a direct engagement with item 80 or an indirect engagement via item 60, 120, 30, and 90), the first connector portion and the second connector portion continuously interlocked in a manner to allow movement in an axial direction relative to each other (paragraph [0225]: The mutual engagement of the two crown wheel portions 71, 81 is designed such, that at least a further distally directed displacement of the member 70 towards the drive wheel 80 is still possible when the member 70 and the drive wheel 80 are already rotatably coupled; Examiner notes the second connector portion moves axially closer relative to the first connector portion as a result of the first connector portion being displaced and the first connector portion moves axially closer to the second connector portion as a result of the first connector portion being displaced) and allow rotation in unison within the housing while remaining continuously interlocked (Examiner notes this is an intended use limitation and as supported by paragraph [0215]: “By displacing the distal clutch member 70 in distal direction 1 the mutually corresponding crown wheel portions 71, 81 of distal clutch member 70 and drive wheel 80 mutually engage. In this way a rotation of the distal clutch member 70 can be equally transferred to a rotation of the drive wheel 80, which transfers to a distally directed displacement of the piston rod 90” the first connector portion and the second connector portion due to their interlocking arrangement are fully capable of allowing rotation in unison within the housing while remaining continuously interlocked).
In regard to claim 2,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and the second connector portion are axially slideable relative to one another (paragraph [0215]: wherein clutch member 70 is displaceable in the distal direction relative to the wheel 80).
In regard to claim 3,
[AltContent: textbox (At least one locking groove)][AltContent: arrow]
    PNG
    media_image2.png
    354
    502
    media_image2.png
    Greyscale

Bayer discloses the delivery device of claim 2, wherein one of the first connector portion and the second connector portion has at least one locking groove (see figure 22 above) formed therein (see figure 22 above: wherein first connector portion 70 has at least one locking groove) and the other one of the first connector portion and the second connector portion has at least one locking protrusion (figure 22 and 23, item 81) disposed in the at least one locking groove (see position shown in figure 23) to rotationally lock the first connector portion and the second connector portion (paragraph [0215]; see figure 23).
In regard to claim 4,
[AltContent: textbox (At least one sliding slot)][AltContent: arrow]
    PNG
    media_image3.png
    359
    470
    media_image3.png
    Greyscale

Bayer discloses the delivery device of claim 2, wherein one of the first connector portion and the second connector portion has at least one sliding slot (see figure 22 above) formed therein (see figure 22 above: wherein at least one sliding slot is formed in wheel 80) and the other one of the first connector portion and the second connector portion has at least one sliding protrusion (figure 22 and 23, item 72) slideably held within the at least one sliding slot (see position of protrusion 72 in figure 23: wherein protrusion 72 is held within the slot of wheel 80 as shown in figure 23 and can slide from/to the position shown in figure 22).
In regard to claim 5,
Bayer discloses the delivery device of claim 4, wherein the at least one sliding protrusion includes a chamfer (see figure 23, item 74).
In regard to claim 6,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and the second connector portion are telescopically connected to one another (see positions in figure 22 to figure 23: wherein the first connector portion and second connector portion are telescopically connected to one another; Examiner notes page 7 of Applicant’s specification states that “an assembled state with the first connector portion 700 and the second connector portion 800 telescopically connected to one another, i.e., the first connector portion 700 and the second connector portion 800 are both rotationally locked and axially slideable relative to one another”. Since the first connector portion and the second connector portion of Bayer are both rotationally locked and axially slideable relative to one another they are construed as being telescopically connected to one another).
In regard to claim 7,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and the second connector portion are configured to axially displace relative to one another when an axial load is applied to at least one of the driving assembly and the cartridge (paragraph [0217] and [0225]; Examiner notes an axial load is applied to the at least one driving assembly to displace the first connector portion relative to the second connector portion).
In regard to claim 8,
Bayer discloses the delivery device of claim 1, wherein the connector assembly is configured to prevent pressurization of the medicament when a gap between the driving assembly and the cartridge closes (paragraph [0225]-[0226]: wherein before the further distally directed displacement the connector assembly prevents pressurization of the medicament due to its arrangement with the clutch member and the clutch member not being able to rotate, therefore the connector assembly cannot rotate which prevents pressurization of the medicament; Examiner notes in the initial distally directed displacement a gap between the driving assembly (clutch 60) and the cartridge closes via clutch member 70 engaging wheel 80).
In regard to claim 9,
Bayer discloses the delivery device of claim 1, wherein the housing (figure 1, item 12 and 30) houses the cartridge and driving assembly (see figure 1).
	In regard to claim 10,
Bayer discloses a connector assembly (figure 1, item 70 and 80) for connecting a stopper (figure 1, item 16) to a driving assembly (figure 1, item 60 and 90) in a delivery device (figure 1, item 10), comprising: 
a first connector portion (figure 1, item 70) for connecting to the driving assembly (paragraph [0225] and [0206]); and 
a second connector portion (figure 1, item 80) for connecting to the stopper (see figure 2 wherein the drive wheel 80 is connected to the stopper via the piston rod 90), the second connector portion (figure 1, item 80) continuously interlocked to the first connector portion (Examiner notes the term “interlocked” as defined by Merriam-Webster dictionary means to become locked together or interconnected. Item 80 is threaded to piston 90 as disclosed in paragraph [0172], the piston 90 is splined to the housing 30 as disclosed in paragraph [0213], item 120 is connected to housing 30 as disclosed in paragraph [0180], item 60 is engaged with item 120 as disclosed in paragraph [0181] and item 60 is engaged with item 70 as disclosed in paragraph [0206]. Therefore item 70 is continuously interlocked to item 80 through the components of the device. Additionally paragraph [0230] supports that the distal clutch member 70 engages with the drive wheel 80 before the main clutch member 60 disengages from the insert 120 or housing 30 therefore supporting that item 70 is continuously interlocked with item 80 i.e. through a direct engagement with item 80 or an indirect engagement via item 60, 120, 30, and 90), the first connector portion and the second connector portion continuously interlocked in a manner that allows movement in an axial direction relative to each other (paragraph [0225]: The mutual engagement of the two crown wheel portions 71, 81 is designed such, that at least a further distally directed displacement of the member 70 towards the drive wheel 80 is still possible when the member 70 and the drive wheel 80 are already rotatably coupled; Examiner notes the second connector portion moves axially closer relative to the first connector portion as a result of the first connector portion being displaced and the first connector portion moves axially closer to the second connector portion as a result of the first connector portion being displaced) and allow rotation in unison relative to a housing (item 30) of the delivery device while remaining continuously interlocked (Examiner notes this is an intended use limitation and as supported by paragraph [0215]: “By displacing the distal clutch member 70 in distal direction 1 the mutually corresponding crown wheel portions 71, 81 of distal clutch member 70 and drive wheel 80 mutually engage. In this way a rotation of the distal clutch member 70 can be equally transferred to a rotation of the drive wheel 80, which transfers to a distally directed displacement of the piston rod 90” the first connector portion and the second connector portion due to their interlocking arrangement are fully capable of allowing rotation in unison relative to a housing while remaining continuously interlocked). 
	In regard to claim 11,
Bayer discloses the connector assembly of claim 10, wherein the first connector portion and the second connector portion are axially slideable relative to one another (paragraph [0215]: wherein clutch member 70 is displaceable in the distal direction relative to the wheel 80).
	In regard to claim 12,
[AltContent: textbox (At least one locking groove)][AltContent: arrow]
    PNG
    media_image2.png
    354
    502
    media_image2.png
    Greyscale

Bayer discloses the connector assembly of claim 11, wherein one of the first connector portion and the second connector portion has at least one locking groove (see figure 22 above) formed therein  (see figure 22 above: wherein first connector portion 70 has at least one locking groove) and the other one of the first connector portion and the second connector portion has at least one locking protrusion (figure 22 and 23, item 81) disposed in the at least one locking groove (see position in figure 23) to rotationally lock the first connector portion and the second connector portion (paragraph [0215]; see figure 23).
	In regard to claim 13,
[AltContent: textbox (At least one sliding slot)][AltContent: arrow]
    PNG
    media_image3.png
    359
    470
    media_image3.png
    Greyscale

Bayer discloses the connector assembly of claim 11, wherein one of the first connector portion and the second connector portion has at least one sliding slot (see figure 22 above) formed therein (see figure 22 above: wherein at least one sliding slot is formed in wheel 80) and the other one of the first connector portion and the second connector portion has at least one sliding protrusion (figure 22 and 23, item 72) slideably held within the at least one sliding slot (see position of protrusion 72 in figure 23: wherein protrusion 72 is held within the slot of wheel 80 as shown in figure 23 and can slide from/to the position shown in figure 22).
	In regard to claim 14,
Bayer discloses the connector assembly of claim 13, wherein the at least one sliding protrusion includes a chamfer (see figure 23, item 74).
	In regard to claim 15,
Bayer discloses the connector assembly of claim 10, wherein the first connector portion and the second connector portion are telescopically connected to one another (see positions in figure 22 to figure 23: wherein the first connector portion and second connector portion are telescopically connected to one another; Examiner notes page 7 of Applicant’s specification states that “an assembled state with the first connector portion 700 and the second connector portion 800 telescopically connected to one another, i.e., the first connector portion 700 and the second connector portion 800 are both rotationally locked and axially slideable relative to one another”. Since the first connector portion and the second connector portion of Bayer are both rotationally locked and axially slideable relative to one another they are construed as being telescopically connected to one another).
Response to Arguments
Applicant's arguments filed 6/13/2022 with respect to the claim objections have been fully considered but they are not persuasive. Applicant argues they have amended the claims to address the alleged formality issues. Examiner notes the objection to claim 10 was not amended as suggested by the Examiner and a grammatical issue still remains as detailed above. 
Applicant's arguments filed 6/13/2022 with respect to the rejection of claims 1-15 under 35 U.S.C. 102(a)(1) based on Bayer have been fully considered but they are not persuasive. Applicant argues Bayer fails to disclose that the distal clutch member 70 and drive wheel 80 are continuously interlocked as recited in amended independent claim 1. Applicant argues distal clutch member 70 and drive wheel 80 are not continuously interlocked to each other since a distal direction displacement of the distal clutch member 70 is required from distal clutch member 70 to even engage with drive wheel 80. Examiner respectfully disagrees. As noted in the response to arguments section of the Non-final rejection mailed 2/11/2022 and discussed in the interview on May 5th, 2022 a distal direction displacement of the distal clutch member 70 is required from distal clutch member 70 to cause distal clutch member 70 to directly engage with drive wheel 80. The claims do not require a direct engagement or direct interlock. As explained above item 80 is threaded to piston 90 as disclosed in paragraph [0172], the piston 90 is splined to the housing 30 as disclosed in paragraph [0213], item 120 is connected to housing 30 as disclosed in paragraph [0180], item 60 is engaged with item 120 as disclosed in paragraph [0181] and item 60 is engaged with item 70 as disclosed in paragraph [0206]. Therefore item 70 is continuously interlocked to item 80 through the components of the device. Additionally paragraph [0230] supports that the distal clutch member 70 interlocks with the drive wheel 80 before the main clutch member 60 disengages from the insert 120 or housing 30 therefore supporting that item 70 is continuously interlocked with item 80 i.e. through a direct engagement with item 80 or an indirect engagement via item 60, 120, 30, and 90. Therefore Applicants arguments are not found to be persuasive. Applicant argues that Bayer further describes that the distal clutch member 70 can be selectively engaged and disengaged with the drive wheel 80 via the dose dispensing button. As noted above the engagement via the dose dispensing button is a direct engagement which the claims do not require.  
Applicant argues claims 2-9 depend from amended independent claim 1 and are patentable in view of their dependence on amended independent claim 1. See response to arguments in regard to claim 1 above. 
Applicant argues in regard to claim 10 that the distal clutch member 70 and drive wheel 80 are not continuously interlocked as Bayer requires a distal direction displacement of the distal clutch member 70 in order to engage with the drive wheel 80. As noted in the response to arguments section of the Non-final rejection mailed 2/11/2022 and discussed in the interview on May 5th, 2022 a distal direction displacement of the distal clutch member 70 is required from distal clutch member 70 to cause distal clutch member 70 to directly engage with drive wheel 80. The claims do not require a direct engagement or direct interlock. Applicant argues that Bayer further describes that the distal clutch member 70 can be selectively engaged and disengaged with the drive wheel 80 via the dose dispensing button. As noted above the engagement via the dose dispensing button is a direct engagement which the claims do not require.  

Applicant argues claims 11-15 depend from amended independent claim 10 and are patentable in view of their dependence on amended independent claim 10. See response to arguments in regard to claim 10 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783               

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783